DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 7/22/2021, are acknowledged.  Claims 1-6 and 10-16 are pending. 

	Response to Arguments
Applicant argues that the amended claims are patentable over the cited references because they do not teach or suggest “the melted polyurethane coating being melted onto the at least the portion of the at least one fiber.”  The argument is not persuasive because the amendment merely factors in a product-by-process limitation.  “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.” MPEP 2113.  Therefore, the determination of the patentability is based on the product itself and not the process recited in the claims. “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-6 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2014/022667 A2) in view of Baughman et al. (WO 2017/165435), Rasmussen (U.S. Patent No. 8,088,453) and Bezwada (U.S. Patent No. 8,901,347).
Regarding claim 1, Li et al. discloses actuators comprising twisted nylon fibres, which are coated by coatings comprising metals (e.g. silver), carbon, carbon composite, MWTN, ink or paste (current claims 15-17).   Li et al. also teaches a second quest, which reads on a second coating.  
Li et al. does not teach polyurethane.
Baughman et al. relates to actuating textile containing polymer fiber muscles.  In this regard, Baughman et al. teaches that “[t]hermally-responsive textiles based on memory polymers (SMP), mostly polyurethanes (SMPUs), have also been of interest.”  Para. [0007].   
Neither Li et al. nor Baughman teach “a melted polyurethane coating that coats the conducting metal wire and at least a portion of the at least one fiber.”
Rasmussen teaches electroactive actuators that act as artificial muscle, tendon and skin.  See Title.   Rasmussen teaches that selected polyurethanes “can be coated, sputter coated, or otherwise encapsulated around the electroactive material, parts of the electrodes, and possibly other connective fibers protruding from the electroactive material.”  Col. 8, lines 56-61.  This 
Rasmussen does not expressly teach melted polyurethane.
Bezwada relates to polyurethanes generally and teaches that it is prepared by melt processing techniques. 
It is prima facie obviousness to one of ordinary skill in the art to combine the cited references and arrive at the instant claims.  Primarily it is prima facie obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   Where Rasmussen does not provide express teachings on how to use or coating with polyurethane, one of ordinary skill in the art would look to Bezwada that relates generally to the use of polyurethanes. 
Regarding claims 7, Li et al. teaches that “[c]ommerically available high strength polymer fibers that include electrically conducting coating can be deployed, likely presently evaluated Shieldex Fiber (which is silver-coated nylon 6, 6).”  Page 35, lines 17-19.
Regarding claims 5, 6, 10, 11 and 14 a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding claim 12, Li et al. also teaches that “[e]lectronically conducting pastes and inks can be optionally deployed as coatings to enable electrothermal actuation.
See para. [00138].

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618